

Exhibit 10.18.1


AMENDMENT NO. 1 TO EMPLOYMENT CONTRACT


AGREED, as of the 1st day of June 2006, between the Federal Agricultural
Mortgage Corporation (FAMC) and Mary K. Waters (you), that the existing
employment contract between the parties hereto, dated as of June 20, 2005 (the
Agreement), be and hereby is amended as follows:


Sections 1, 3 (a), 7 (a) (3), and 11 of the Agreement are replaced in their
entirety with the following new sections:


1.  Term. The Term of this Agreement shall continue until July 1, 2008 or any
earlier effective date of termination pursuant to Paragraph 7 hereof (the
“Term”).


3 (a). Base Salary. As of July 1, 2006, you will be paid a base salary (the Base
Salary) during the Term of One Hundred Forty-Three Thousand Dollars ($143,000)
per year, payable in arrears on a bi-weekly basis.


7 (a) (3). Farmer Mac may terminate your employment without “cause” at any time.
Such termination shall become effective on the earlier of July 1, 2008, or one
year from the date of notice of such termination.


11. Notices. Any notice given under this Agreement will be sufficient if in
writing and either: (a) mailed postage prepaid by registered or certified mail,
return receipt requested; or (b) delivered by hand to, in the case of Farmer
Mac, 1133 Twenty-First Street, N.W., Washington, D.C. 20036, attention President
or, in the case of the Employee, 2207 North Harrison Street, Arlington, VA 22205
(or to such other addresses as may be from time to time designated by notice
from the recipient party to the other). Any such notice will be effective upon
actual receipt or refusal thereof.


As amended hereby, the Agreement remains in full force and effect.




    Federal Agricultural Mortgage Corporation       Employee




    By:  /s/ Henry D. Edelman      /s/ Mary K. Waters  
   President